         Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 1 of 32



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ────────────────────────────────────
    MCCONNELL DORCE, ET AL.,

                         Plaintiffs,                19-cv-2216 (JGK)

              - against -                           OPINION AND ORDER

    CITY OF NEW YORK, ET AL.,

                        Defendants.
    ────────────────────────────────────

JOHN G. KOELTL, District Judge:

        The plaintiffs, McConnell Dorce, Cecilia Jones, and

Sherlivia Thomas-Murchison, 1 bring this putative class action

against the defendants, the City of New York and Maria Torres-

Springer, Commissioner of the New York City Department of

Housing Preservation and Development (the “City Defendants”),

the Neighborhood Restore Housing Development Fund Co. Inc.

(“Neighborhood Restore”), and the BSDC Kings Covenant Housing

Development Fund Company, Inc. (“Bridge Street”). 2 The plaintiffs

claim that the City Defendants used in rem proceedings to seize

buildings for the non-payment of taxes and transferred ownership

of the property to Neighborhood Restore or Bridge Street in

violation of the plaintiffs’ rights under the United States



1 The plaintiffs advise that Sherlivia Thomas-Murchison’s name was
inadvertently spelled incorrectly, as “Sherlivia Thomas-Murchinson,” in the
complaint. See Mem. Opp’n at 1.
2 The complaint was also brought against Jacques Jiha, Commissioner of the New

York City Department of Finance, John Does #1-#10, and Jane Does #1-#10. The
docket sheet reflects that Jiha was never served with the complaint and the
John and Jane Does were never identified.
       Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 2 of 32



Constitution, the New York State Constitution, and various New

York State statutes. Pursuant to Rules 12(b)(1) and 12(b)(6) of

the Federal Rules of Civil Procedure, the defendants move to

dismiss the plaintiffs’ claims for lack of subject matter

jurisdiction and for failure to state a claim. 3 For the reasons

explained below, the motions are granted.

                                     I.

     When presented with motions under both Federal Rule of

Civil Procedure 12(b)(1) to dismiss for lack of subject matter

jurisdiction and Rule 12(b)(6) to dismiss for failure to state a

claim upon which relief can be granted, the first issue is

whether the Court has the subject matter jurisdiction necessary

to consider the merits of the action. See Rhulen Agency, Inc. v.

Alabama Ins. Guar. Ass'n, 896 F.2d 674, 678 (2d Cir. 1990);

Abrahams v. App. Div. of the Sup. Ct., 473 F. Supp. 2d 550, 554

(S.D.N.Y. 2007), aff’d on other grounds, 311 F. App’x 474 (2d

Cir. 2009); see also S.E.C. v. Rorech, 673 F. Supp. 2d 217, 220–

21 (S.D.N.Y. 2009).

     To prevail against a motion to dismiss for lack of subject

matter jurisdiction, the plaintiff bears the burden of proving

the Court's jurisdiction by a preponderance of the evidence.



3 The City Defendants moved to dismiss only under Rule 12(b)(6), but also
argued that this Court lacks subject matter jurisdiction over the plaintiffs’
claims. A motion that argues that the Court lacks subject matter jurisdiction
to hear the claims is analyzed as a motion pursuant to Rule 12(b)(1).


                                      2
      Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 3 of 32



Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). In

considering such a motion, the Court generally must accept the

material factual allegations in the complaint as true. See J.S.

ex rel. N.S. v. Attica Cent. Sch., 386 F.3d 107, 110 (2d Cir.

2004). The Court does not, however, draw all reasonable

inferences in the plaintiff’s favor. Id.; Graubart v. Jazz

Images, Inc., No. 02–CV–4645, 2006 WL 1140724, at *2 (S.D.N.Y.

Apr. 27, 2006). Indeed, where jurisdictional facts are disputed,

the Court has the power and the obligation to consider matters

outside the pleadings, such as affidavits, documents, and

testimony, to determine whether jurisdiction exists. See APWU v.

Potter, 343 F.3d 619, 627 (2d Cir. 2003); Kamen v. Am. Tel. &

Tel. Co., 791 F.2d 1006, 1011 (2d Cir. 1986). In so doing, the

Court is guided by that body of decisional law that has

developed under Federal Rule of Civil Procedure 56. Kamen, 791

F.2d at 1011; see also McKevitt v. Mueller, 689 F. Supp. 2d 661,

664–65 (S.D.N.Y. 2010); Rorech, 673 F. Supp. 2d at 220–21;

Graham v. Select Portfolio Servicing, Inc., 156 F. Supp. 3d 491,

499-500 (S.D.N.Y. 2016).

     In deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all

reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). The Court’s function on a motion to dismiss is “not to


                                    3
       Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 4 of 32



weigh the evidence that might be presented at a trial but merely

to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

1985). The Court should not dismiss the complaint if the

plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007).

                                     II.

     The following facts are taken from the Complaint and are

undisputed unless otherwise noted.

     In New York State, after a certain period, unpaid property

taxes become “tax liens,” upon which “tax districts” may

collect. Compl. ¶ 5. 4 In 1939, the New York State Legislature

passed a law (“Tax Law § 165”), which granted tax districts the

power to collect tax liens using in rem proceedings. Id. at

¶ 4. Tax Law § 165 is presently codified as Section 1120 of the

Real Property Tax Law of New York Consolidated Laws. Id. In

1948, the City enacted its own in rem foreclosure provisions to

collect on tax liens within New York City. Id. at ¶ 6. In 1996,

the New York City Council enacted Local Law No. 37, which



4 A “tax district,” as described in the New York Real Property Tax Law
includes “a county, city, town, village, school district or special district,
having the power to levy, assess and enforce the collection of taxes, special
ad valorem levies, special assessments or other charges imposed upon real
property by or on behalf of a municipal corporation or special district.”
N.Y. Real Prop. Tax Law § 910.


                                      4
      Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 5 of 32



created the Third Party Transfer Program (“TPT Program”). Id. at

¶ 7. The purposes of Local Law 37 were to improve tax collection

and to address more effectively the risk of abandonment of New

York City’s housing stock. Id. at ¶ 25. Under the TPT Program,

when the City obtains a judgment of foreclosure and sale, the

City transfers ownership of the property to organizations that

are authorized by the New York City Housing, Preservation, and

Development Corporation to participate in the TPT Program. Id.

at ¶ 32. Under Section 11-412.1(c) of the Administrative Code,

these third parties may receive title of the property in fee

simple absolute after the expiration of a statutory four-month

redemption period following the award of judgment. Id. The

City’s authority to use in rem foreclosure proceedings to

collect tax liens and to administer the TPT Program is currently

codified in Title 11, Chapter 4 of the Administrative Code of

the City of New York. Id. at ¶ 6; Admin. Code § 11-401 et seq.

     The plaintiffs allege that in recent years, the City has

used its in rem powers and the TPT Program to deprive owners of

their property rights in order to advance the TPT Program. They

argue that the City has commenced in rem proceedings under

Administrative Code Section 11-404(a) against properties

targeted for seizure and sought judgments of foreclosure. Id. at

¶ 31. Upon obtaining a judgement of foreclosure, the City has

transferred ownership of the properties under the TPT Program,


                                    5
      Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 6 of 32



to a TPT Program partner (“TPT partner”) like the defendants

Neighborhood Restore and Bridge Street. Id. at ¶ 32. In exchange

for this transfer of ownership, the TPT partner paid the City a

nominal amount and made no payment towards the underlying tax

lien for which the City initiated the in rem proceeding. Id. at

¶ 33. Accordingly, the plaintiffs argue that the City Defendants

use Title 11, Chapter 4 of the Administrative Code for purposes

other than to collect tax liens.

     The plaintiff, McConnell Dorce, was the owner of the

property located at 373 Rockaway Boulevard, Brooklyn, New York

(Kings County Block #4672, Lot #56). Id. at ¶ 79. Dorce had

owned the property free and clear of any mortgage since 2012.

Id. at ¶ 80. Sometime after 2012, Dorce incurred water and sewer

charges for the property and entered into a written installment

agreement with the City to pay the outstanding charges. Id. at

¶ 83. Dorce made each of the installment payments at the City’s

Department of Environmental Protection’s office in Brooklyn. Id.

Following the entry of a foreclosure judgment in the in rem

proceeding the City brought against his property-a proceeding

that Dorce was unaware of-Dorce tendered payments to the City

and the City accepted those payments without notifying Dorce

that his property had been foreclosed upon. Id. at ¶¶ 84, 95. On

or about September 24, 2018, Dorce learned that his property had

been transferred to one of the City’s TPT partners as a result


                                    6
      Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 7 of 32



of an in rem proceeding commenced by the City around July 2015.

Id. at ¶ 84. The proceeding against Dorce’s property, located at

Block 4672, Lot 56, was entitled In Rem Tax Foreclosure No. 53,

Borough of Brooklyn, Index No. 8700/2015 (Sup. Ct. Nov. 27,

2017). Feller Decl., Dkt. No 32-2. A final judgment was granted

to the City of New York with respect to Dorce’s property in

December, 2017. Id.

     The plaintiff, Cecilia Jones, owned shares in a housing

development fund corporation (HDFC), located at 1197 Dean

Street, Brooklyn, New York 11216, also known as 585 Nostrand

Avenue (Kings County Block #1207, Lot #72). Id. at ¶ 96. An HDFC

is a type of co-operative corporation organized under New York

State Housing Finance Law to improve housing and homeownership

and keep units affordable to working families. Id. at ¶ 20.

Jones owned shares in the HDFC and lived in an apartment unit

pursuant to a proprietary lease appurtenant to her shares in the

HDFC. Id. at ¶ 96. Shareholders paid maintenance fees to the

HDFC, which used those fees to pay real estate taxes and water

and sewage charges assessed by the City. Id. at ¶ 98. Around

October, 2017, Jones learned that the ownership of the property

had been transferred from the HDFC to Bridge Street after the

City had filed an in rem proceeding. Id. at ¶ 99. Jones was

subsequently converted into a renter of her apartment. Id. at

¶ 100. The proceeding against Jones’s property, located at Block


                                    7
      Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 8 of 32



1207, Lot 72, was entitled In Rem Tax Foreclosure No. 51,

Borough of Brooklyn, Index No. 8700/2007 (Sup. Ct. Oct. 26,

2011). Feller Decl., Dkt. No 32-2. A final judgment was granted

to the City of New York with respect to Jones’s property in

October, 2011. Id.

     The plaintiff, Sherlivia Thomas-Murchison, owned shares in

a HDFC located at 248 Madison Dean Street, Brooklyn, New York

(Kings County Block #1823, Lot #29). Id. at ¶ 113. Her extended

family lived in an apartment unit pursuant to a proprietary

lease appurtenant to her shares in the HDFC. Id. Thomas-

Murchison’s parents also owned shares in an HDFC that owned

property at 248 Madison Dean Street, and Thomas-Murchison lived

in an apartment unit pursuant to a proprietary lease appurtenant

to her parents’ shares in the HDFC; Thomas-Murchison lived with

her parents in their apartment before they passed away. Id. at

¶ 115. Shareholders paid maintenance fees to the HDFC, which

used those fees to pay real estate taxes and water and sewage

charges assessed by the City. Id. at ¶ 116. Around April, 2016,

Thomas-Murchison learned that the ownership of the property had

been transferred from the HDFC to Bridge Street after the City

had initiated an in rem proceeding. Id. at ¶ 117. Thomas-

Murchison was subsequently converted into a renter of her

apartment. Id. at ¶ 118. The proceeding against Thomas-

Murchison’s property, located at Block 1823, Lot 29, was


                                    8
       Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 9 of 32



entitled In Rem Tax Foreclosure No. 51, Borough of Brooklyn,

Index No. 8700/2007 (Sup. Ct. Oct. 26, 2011). Feller Decl., Dkt.

No 32-2. A final judgment was granted to the City of New York

with respect to Thomas-Murchison’s property in October, 2011.

Id.

      All three plaintiffs allege that they did not receive

actual or constructive notice of the in rem proceedings against

their properties. Id. at ¶¶ 85, 102, 120. All plaintiffs also

allege that their properties were not “distressed,” as defined

under the New York City Administrative Code, Compl. ¶¶ 86, 103,

121, and that they were deprived of an opportunity to redeem the

property by exercising their owner’s right to the “equity of

redemption,” id. at ¶¶ 88, 105, 123. Each plaintiff alleges that

his or her property was transferred for nominal consideration by

the City to a TPT partner, which include Neighborhood Restore

and Bridge Street, and that the property was taken for the

public purpose of preserving affordable housing. Id. at ¶¶ 89-

92, 106-10, 124-27. None of the plaintiffs received any

compensation for their property. Id. at ¶¶ 93, 110, 128.

      The plaintiffs bring claims against the defendants under

the United States and New York State Constitutions. First, the

plaintiffs bring an as-applied constitutional challenge that the

defendants’ actions (a) violated due process because the

plaintiffs did not have notice of the in rem proceedings against


                                     9
      Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 10 of 32



the plaintiffs’ property; (b) constituted unconstitutional

takings without just compensation by depriving the plaintiffs of

substantial equity in their property; and (c) violated equal

protection, by disproportionately affecting property owners in

communities of color. 5 Second, the plaintiffs allege that the

notice provisions of the TPT Program, as codified in the

Administrative Code, are facially unconstitutional because the

Code falls short of what is required by constitutional due

process. The plaintiffs also bring claims under New York State

law on the ground that the City’s use of in rem proceedings

constitutes ultra vires activity in violation of Article II,

Section 10-11 of the New York State Municipal Home Rule Law and

that the defendants engaged in deceptive practices in violation

of New York General Business Law Section 349.

      The plaintiffs seek prospective equitable relief, in the

form of (1) a declaratory judgment that the TPT Program and

portions of the New York City Administrative Code are

unconstitutional, that the defendants may no longer initiate in

rem proceedings pursuant to the TPT Program, and that Section




5 The plaintiffs also bring a separate cause of action under 28 U.S.C. § 1983.
Section 1983 is not a separate cause of action, but rather, is the basis for
the plaintiffs’ federal constitutional claims. See Singer v. Fulton Cty.
Sheriff, 63 F.3d 110, 119 (2d Cir. 1995) (“Section 1983 is only a grant of a
right of action; the substantive right giving rise to the action must come
from another source.”).




                                     10
      Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 11 of 32



11-401 et seq. of the Administrative Code is unconstitutional;

and (2) an injunction permanently enjoining the defendants from

initiating future in rem proceedings pursuant to the TPT

program. They also seek various types of damages arising from

the defendants’ conduct.

      The defendants have moved to dismiss 6 for lack of subject

matter jurisdiction and failure to state a claim upon which

relief can be granted.

                                    III.

                                     A.

      The defendants move to dismiss for lack of jurisdiction

under the Rooker-Feldman doctrine. The Rooker-Feldman doctrine

provides that “federal district courts lack jurisdiction over

suits that are, in substance, appeals from state-court

judgments.” Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d

77, 84 (2d Cir. 2005). The doctrine has four requirements:

            (1) the federal-court plaintiff lost in state
            court; (2) the plaintiff complains of injuries
            caused by a state court judgment; (3) the
            plaintiff invites . . . review and rejection
            of that judgment; and (4) the state judgment
            was rendered before the district court
            proceedings commenced.

Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423, 426

(2d Cir. 2014) (per curiam) (internal quotation marks, citation,



6 Two separate motions to dismiss were filed in this case—the first by the
City Defendants and the second by Neighborhood Restore and Bridge Street.


                                     11
     Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 12 of 32



and alterations omitted). The Court of Appeals for the Second

Circuit has classified the first and fourth requirements as

procedural and the second and third as substantive. Hoblock, 422

F.3d at 85. The second requirement is the “core requirement”

from which the other requirements derive. Id. at 87. “[A]

federal suit complains of injury from a state-court judgment,

even if it appears to complain only of a third party’s actions,

when the third party’s actions are produced by a state-court

judgment and not simply ratified, acquiesced in, or left

unpunished by it.” Id. at 88.

                                   1.

     In this case, the procedural requirements are met. The

Rooker-Feldman doctrine can apply to federal court plaintiffs

who were not personally named as parties in the state court

action but who were deprived of a property interest by a

judgment in state court. In Riley v. Comm’r of Fin. of City of

New York, 618 F. App’x 16, 17 (2d Cir. 2015), the Court of

Appeals affirmed the district court’s dismissal of an action on

Rooker-Feldman grounds, when the plaintiff sought to remove

clouds on his claimed title to property and sought a declaratory

judgment of free-and-clear ownership. The plaintiff’s ownership

of the property had already been adjudicated and rejected in a

state court foreclosure proceeding, entitled In Rem Tax

Foreclosure Action No. 51, Borough of Brooklyn, Index No.


                                   12
      Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 13 of 32



8700/07 (Sup. Ct. Feb. 26, 2013). See also Wik v. City of

Rochester, 632 F. App’x 661, 662 (2d Cir. 2015) (affirming

district court’s dismissal of claims under Rooker-Feldman when

state court had adjudicated in rem proceeding described in Wik

v. City of Rochester, No. 07-CV-6541, 2008 WL 4911805, at *4

(W.D.N.Y. Nov. 13, 2008)). The federal court plaintiffs-Dorce,

Jones, and Thomas-Murchison-were not named in the state court

actions, but had property interests in properties that were

subject to the state court foreclosure proceedings in In Rem Tax

Foreclosure Action No. 51, Borough of Brooklyn, Index No.

8700/2007 and In Rem Tax Foreclosure Action No. 53, Borough of

Brooklyn, Index No. 8700/2015. 7 Accordingly, the plaintiffs can

be said to have lost in state court for purposes of the first

requirement of the Rooker-Feldman doctrine. The fourth factor is

also met because the state judgments at issue were entered in or

before 2017, before this district court proceeding was commenced

in 2019.




7 The foreclosure proceedings in this case resulted in default judgments
against the plaintiffs. A party against whom a default judgment is entered is
also considered a party that lost in state court. See In re Wilson, 410 F.
App’x 409, 410 (2d Cir. 2011) (finding that default foreclosure judgment
against the plaintiff satisfied the first prong of Rooker-Feldman).



                                     13
      Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 14 of 32



                                     2.

      The substantive requirements are met for only some of the

plaintiffs’ claims. 8

                                     a.

       The plaintiffs allege that the defendants violated their

rights to procedural due process under the Fifth and Fourteenth

Amendments of the United States Constitution and Article I,

Section 6 of the New York State Constitution. “A procedural due

process claim is composed of two elements: (1) the existence of

a property or liberty interest that was deprived and (2)

deprivation of that interest without due process.” Bryant v. New

York State Educ. Dep't, 692 F.3d 202, 218 (2d Cir. 2012)

(citation omitted). The plaintiffs allege that they lost their

interests in their property and that the defendants violated due

process by not providing notice of the in rem proceedings


8 The plaintiffs bring claims under the Fifth and Fourteenth Amendments of the
United States Constitution, as well as Article I, Sections 6 and 7 of the New
York State Constitution. The Court’s analysis applies equally to federal and
state constitutional claims. The due process guarantees under both
constitutions are coextensive. See Coakley v. Jaffe, 49 F. Supp. 2d 615, 628
(S.D.N.Y. 1999), abrogated on other grounds by Ginsberg v. Healey Car & Truck
Leasing, Inc., 189 F.3d 268 (2d Cir. 1999); Febres v. City of New York, 238
F.R.D. 377, 392 (S.D.N.Y. 2006) (collecting cases). The New York Court of
Appeals has considered federal and state takings claims together. See Seawall
Assocs. v. City of New York, 74 N.Y.2d 92, 115-16 & n.15 (1989) (noting,
however, that it was not necessary to decide “the extent to which, if at all,
the protections of the ‘Takings Clause’ of the New York State Constitution
differ from those under the Federal Constitution.”); see also Singh v. Joshi,
201 F. Supp. 3d 245, 249 n.2 (E.D.N.Y. 2016) (federal takings jurisprudence
applies to claims under the New York State Constitution). In any event, as
discussed below, the Court declines to exercise supplemental jurisdiction
over any state law claims.




                                     14
      Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 15 of 32



against the plaintiffs’ properties as required by the United

States and New York State Constitutions.

                                     i.

     To the extent that the plaintiffs seek relief in the form

of damages equal to their property values, the substantive

requirements of Rooker-Feldman are met. 9 While the plaintiffs

contend that they seek monetary damages only for violations of

their constitutional rights and seek prospective equitable

relief, this “artful pleading is insufficient to bypass Rooker-

Feldman,” Roberts v. Perez, No. 13-CV-5612, 2014 WL 3883418, at

*3 (S.D.N.Y. Aug. 7, 2014) (citing Hoblock, 422 F.3d at 88),

because it is apparent that such alleged monetary damages derive

from the plaintiffs’ loss of their property. Thus, the second

requirement, that the injuries complained of were caused by a

state court judgment, is satisfied. See Charles v. Levitt, 716

F. App’x. 18, 21-22 (2d Cir. 2017) (rejecting plaintiffs’ claims

of fraud, perjury, and bribery when actual injury complained of

was tied to the alleged value of property lost from state court

judgment). Absent the state court judgment, the plaintiffs would

not have been deprived of their property and the injury-their


9 The plaintiffs claim that the sixty-six properties that the City received
judgment for in rem foreclosure cases in 2017 were worth in excess of sixty
million dollars. Compl. ¶ 65. They allege that the City “had actual knowledge
that it was not providing notice reasonably calculated to inform property
owners of the proceeding” and that “Defendants’ conduct has caused financial
harm to Plaintiffs,” who have “accordingly been damaged in the minimal sum of
$66,000,000.00.” Id. at ¶¶ 145, 148-49, 152, 155-56.


                                     15
     Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 16 of 32



loss of property-for which they seek monetary relief, was caused

by the state court judgment of foreclosure. Further, the fact

that a plaintiff may seek prospective equitable relief does not

mean that a plaintiff’s claims do not stem from the injury

caused by the state court judgment. See Rotering v. Amodeo, No.

07-4357-CV, 2009 WL 579138, at *2 (2d Cir. Mar. 6, 2009)

(summary order) (suit seeking declaratory and prospective

injunctive relief that state law was unconstitutional still

complained of injury caused by state court judgment).

     Because the plaintiffs’ injuries arise from the state

court’s judgment of foreclosure, the plaintiffs’ claims amount

to a request that this Court review and reject the state court’s

judgment. In the procedural due process context, “actual damages

are based on the compensation for injuries that resulted from

the plaintiff’s receipt of deficient process.” Warren v. Pataki,

823 F.3d 125, 143 (2d Cir. 2016). When considering whether to

award compensatory damages, “courts must determine whether a

different outcome would have been obtained had adequate

procedural protections been given. If the outcome would not have

been different, the plaintiff is presumptively entitled to no

more than nominal damages.” Id. If the plaintiffs sought

compensatory damages in the minimal amount of $66 million, this

Court would have to determine if the plaintiffs had been given

proper notice and whether the outcome of the proceeding would


                                   16
     Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 17 of 32



have been different. This would require the Court to adjudicate

“the validity of the foreclosure,” which was “already fully

adjudicated in the state-court proceeding.” Gonzalez v. Deutsche

Bank Nat. Tr. Co., 632 F. App’x 32, 33-34 (2d Cir. 2016).

                                  ii.

     To the extent that the plaintiffs seek only nominal

damages, and claim that their injury was the deprivation of

process to which they were entitled, their procedural due

process claims are not barred by Rooker-Feldman. The Supreme

Court has recognized in the context of a Section 1983 claim that

the right to procedural due process is “absolute” and that “the

denial of procedural due process [is] actionable for nominal

damages without proof of actual injury.” Carey v. Piphus, 435

U.S. 247, 266 (1978).

     The plaintiffs correctly argue that Rooker-Feldman does not

bar their procedural due process claims for nominal damages

because their injuries were caused by the City’s failure to

provide notice of the action when the City commenced the in rem

proceedings, rather than by the state court judgments

themselves. See Brody v. Vill. of Port Chester, No. 00-CV-7481,

2007 WL 704002, at *5 (S.D.N.Y. Mar. 7, 2007) (holding that due

process claims alleging lack of notice of condemnation

proceedings not barred by Rooker-Feldman).




                                   17
     Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 18 of 32



                                   b.

     The plaintiffs allege that the defendants took their

property without just compensation in violation of the Fifth

Amendment and Article I, Section 7 of the New York State

Constitution.

                                   i.

     To the extent that the plaintiffs claim that the taking is

unconstitutional because the City proceeded against properties

that were not distressed and against properties in parcels

smaller than a “block” in violation of the Administrative Code,

the plaintiffs’ claims would be barred by Rooker-Feldman. The

claims would require the Court to analyze whether the in rem

proceeding was initiated properly under the Administrative

Code’s provisions and would invite the Court to determine

whether the state court’s entry of judgment was valid. Further,

the plaintiffs’ damages premised on these allegedly improper

procedures ultimately arise from the loss of property resulting

from the state court judgments of foreclosure. Although claims

of damages directly caused by a defendant’s alleged misconduct

are not barred, claims of damages caused by a state court

judgment that the misconduct allegedly produced are barred by

Rooker-Feldman. See Charles v. Levitt, No. 15-CV-9334, 2016 WL

3982514, at *4 (S.D.N.Y. July 21, 2016), aff’d and remanded, 716

F. App’x 18 (2d Cir. 2017); see also Vossbrinck, 773 F.3d at 427


                                   18
      Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 19 of 32



(Rooker-Feldman bars even plaintiff’s claim that state court

foreclosure judgment was obtained fraudulently).

                                     ii.

     On the other hand, to the extent that the plaintiffs claim

constitutional violations based on not receiving compensation

for their property that was allegedly taken for public use, the

plaintiffs’ claims would not be barred by Rooker-Feldman. The

plaintiffs allege that the in rem foreclosure proceedings

extinguished all rights that the plaintiffs had in their

properties, including rights of redemption and methods to pursue

surplus value, and thus the plaintiffs did not receive

compensation for the substantial equity they had in their

properties.

     The parties disagree on whether the City’s actions in this

case constitute a taking. 10 It is not necessary to decide whether

a taking occurred because the plaintiffs’ claims that they were



10The defendants argue that the City’s use of in rem proceedings to enforce
taxes is not a taking for public use. See Nelson v. City of New York, 352
U.S. 103, 110 (1956) (not unconstitutional for City to foreclose on real
property for delinquent taxes and retain entire proceeds in absence of timely
action to redeem or recover surplus); In re Murphy, 331 B.R. 107, 128 (Bankr.
S.D.N.Y. 2005) (state tax forfeiture statute did not violate Fifth Amendment
when taxing authority took possession of property to satisfy tax lien)
(collecting cases). However, New York state courts have held that “a taking
of property of a value far in excess of a tax lien in satisfaction of the
lien without affording the owner an opportunity to recover the excess value
would constitute a violation of constitutional rights.” Matter of In Rem Tax
Foreclosure Action No. 37, 462 N.Y.S.2d 113, 114 (Sup. Ct. 1983). At least
one New York State Supreme Court judge has found that the City’s use of in
rem proceedings may, in some factual circumstances, constitute a taking. In
Rem Tax Foreclosure Action No. 53 Borough of Brooklyn, 114 N.Y.S.3d 581, 2019
WL 1431423, at *13, *23, *29 (Sup. Ct. 2019) (hereinafter “Brooklyn 53”).


                                     19
     Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 20 of 32



denied the right to receive compensation do not require the

Court to review and reject the state court judgment.

     The City argues that under Administrative Code Section 11-

412.1(d), any person claiming to have an interest in the

property at issue has the right to have the foreclosure canceled

within four months after the entry of a foreclosure judgment by

repaying all delinquent taxes with interest and other legal

charges or by entering into an installment agreement. See Admin.

Code § 11-412.1. Furthermore, a defendant who timely serves a

verified answer alleging substantial equity over the city’s lien

for taxes “may demand . . . to have the property sold with all

taxes and interest to be paid out of the proceeds of such sale.”

Admin. Code § 11-409(d). After the four-month mandatory

redemption period, but not more than eight months after the date

of the final judgment, the commissioner may execute a deed, upon

which the city or third party “shall be seized of an estate in

fee simple absolute in such land and all persons . . . shall be

barred and forever foreclosed of all such right, title,

interest, claim, lien or equity of redemption[.]” Admin. Code

§ 11-412.1(c). The City argues that under these provisions, the

plaintiffs had ample opportunity to exercise their rights of

redemption or to request a surplus value sale, before the




                                   20
      Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 21 of 32



commissioner could execute the deed transferring title. 11 In

contrast, the plaintiffs argue that the Administrative Code

provides no method by which a former owner of property may claim

surplus value. Compl. ¶ 39.

     Whether the provisions of the Administrative Code are

constitutional and allow a prior owner to receive compensation

after a state court has entered a judgment of foreclosure,

either through any right of redemption or access to surplus

value, does not require the Court to reject the state court

judgment. See Nelson, 352 U.S. at 110 (analyzing the

constitutionality of the Administrative Code’s provisions to

determine whether a plaintiff had available avenues of

compensation, without reliance on the state court’s entry of a

foreclosure judgment); Feller Decl., Dkt. No. 52-3, In Rem Tax




11The plaintiffs argue that the Supreme Court’s recent decision in Knick v.
Township of Scott, PA, 139 S. Ct. 2162 (2019), does not require an individual
to exhaust state court remedies before pursuing an action in federal court,
and thus the plaintiffs were not required to seek compensation in state court
before bringing claims in federal court. In Knick, the Supreme Court held
that a property owner “has a claim for a violation of the Takings Clause as
soon as a government takes his property for public use without paying for
it.” Id. at 2170. Knick overruled a prior Supreme Court decision in
Williamson Cty. Reg’l Planning Comm’n v. Hamilton Bank of Johnson City, 473
U.S. 172, 194-95 (1985), which had required that a property owner exhaust
state remedies before pursuing a violation of the takings clause in federal
court; Williamson’s requirement had created a catch-22 for plaintiffs, who
were required to exhaust state court remedies but had their subsequent
Section 1983 claims barred from federal court by preclusion. Knick, 139 S.
Ct. at 2167. In Knick, the township used its eminent domain authority to
initiate proceedings to acquire title to property rather than the tax
foreclosure proceedings at issue in this case. Knick is not directly relevant
in this case because it concerned the issue of whether exhaustion was
required before bringing a takings claim in federal court. It did not address
the issues of Rooker-Feldman, the Tax Injunction Act, or comity.


                                     21
     Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 22 of 32



Foreclosure No. 47, 2000/2002 (Sup. Ct. Dec. 7, 2006) (same).

Accordingly, the third requirement of Rooker-Feldman is not met

and the plaintiffs’ takings claims are not barred by Rooker-

Feldman.

                                   c.

     The plaintiffs also allege that the defendants violated

their right to equal protection under the Fourteenth Amendment.

In their opposition, the plaintiffs clarify that the equal

protection violations they bring are premised on a selective

enforcement theory. To state an equal protection claim based on

the theory of selective enforcement, a plaintiff must

demonstrate:

           (1) the person, compared with others similarly
           situated, was selectively treated, and (2) the
           selective treatment was motivated by an
           intention to discriminate on the basis of
           impermissible considerations, such as race or
           religion, to punish or inhibit the exercise of
           constitutional rights, or by a malicious or
           bad faith intent to injure the person.

Hu v. City of New York, 927 F.3d 81, 91 (2d Cir. 2019)

(citations omitted). The plaintiffs’ equal protection claims

premised on a theory of selective enforcement would not be

barred by Rooker-Feldman because the injuries allegedly stem

from the City’s policy of initiating in rem proceedings

disproportionately against property owners in communities of

color; these claims would not be barred because they arise



                                   22
     Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 23 of 32



before the state court judgments and are based on the initiation

of the foreclosure proceedings rather than the judgments of

foreclosure.

                                   d.

     The plaintiffs’ facial challenge to the notice provisions

of the Administrative Code is not barred by Rooker-Feldman

because the plaintiffs seek prospective relief that would not

require this Court to overturn the state court judgments.

However, the plaintiffs have failed adequately to allege

standing. “To obtain prospective relief, such as a declaratory

judgment or an injunction, a plaintiff . . . must demonstrate a

certainly impending future injury. In establishing a certainly

impending future injury, a plaintiff cannot rely solely on past

injuries; rather, the plaintiff must establish how he or she

will be injured prospectively and that the injury would be

prevented by the equitable relief sought.” Marcavage v. City of

N.Y., 689 F.3d 98, 103 (2d Cir. 2012) (internal quotation marks

and citations omitted). A plaintiff may not seek declaratory

relief aimed at past conduct. See H.B. v. Byram Hills Cent. Sch.

Dist., 648 F. App'x 122, 125 (2d Cir. 2016) (noting that past

conduct is an “impermissible target” of declaratory relief). The

plaintiffs argue that Mayor de Blasio has stated an intent to

expand the TPT Program to seize over forty additional buildings

each year. Compl. ¶ 49. However, the plaintiffs have not alleged


                                   23
     Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 24 of 32



that they have other property interests that would be targeted

by future in rem proceedings. The prospect that their

hypothetical property would be the subject of future in rem

proceedings pursuant to a program that the City aims to expand

to seize an additional 40 properties out of all residential

buildings in New York City, is too remote to show a certainly

impending future injury. The plaintiffs have thus failed to show

that the plaintiffs will face a “credible threat” of another in

rem proceeding under the TPT Program and do not have standing to

seek prospective declaratory and injunctive relief.

                                   B.

     All claims, including those that are not barred by Rooker-

Feldman, are barred by the Tax Injunction Act (“TIA”) and the

doctrine of comity. The TIA provides that a district court

“shall not enjoin, suspend or restrain the assessment, levy or

collection of any tax under State law where a plain, speedy and

efficient remedy may be had in the courts of such State.” 28

U.S.C. § 1341. The TIA “may be best understood as but a partial

codification of the federal reluctance to interfere with state

taxation.” Levin v. Commerce Energy, Inc., 560 U.S. 413, 424

(2010) (internal quotation marks and citation omitted). The TIA

is “rooted in principles of federalism and in recognition of a

state’s need to administer its own fiscal operations, and was

written primarily to limit federal-court interference with local


                                   24
      Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 25 of 32



tax matters.” Bernard v. Vill. of Spring Valley, N.Y., 30 F.3d

294, 297 (2d Cir. 1994).

     The doctrine of comity “instructs federal courts to refrain

from granting relief to taxpayer-plaintiffs in suits that

contest taxpayer liability in a manner that interferes with a

state’s administration of its tax system.” Abuzaid v. Mattox,

726 F.3d 311, 315 (2d Cir. 2013). “More embracive than the TIA,

the comity doctrine applicable in state taxation cases restrains

federal courts from entertaining claims for relief that risk

disrupting state tax administration.” Levin, 560 U.S. at 417. 12

“While it is the Tax Injunction Act that prevents federal courts

from giving injunctive relief or declaratory relief as long as

there is a plain, speedy and efficient remedy in state court, it

is the principle of comity that prevents a taxpayer from seeking

damages in a § 1983 action if a plain, adequate, and complete

remedy may be had in state court.” Long Island Lighting Co. v.

Town of Brookhaven, 889 F.2d 428, 431 (2d Cir. 1989) (citations

omitted). Under both the TIA and the comity doctrine, a state

provides an adequate remedy if there is an avenue available for

a full hearing and judicial determination at which a party may

raise all constitutional objections to the tax. See id.


12The Court of Appeals for the Second Circuit has analyzed the TIA as a
statute that bars subject matter jurisdiction. Andresakis v. Conn., 122 F.3d
1055 (2d Cir. 1997) (unpublished table opinion). In contrast, the comity
doctrine “counsels lower federal courts to resist engagement in certain cases
falling within their jurisdiction.” Levin, 560 U.S. at 421 (emphasis added).


                                     25
     Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 26 of 32



     A ruling from this Court enjoining the City’s use of its

discretion to initiate its foreclosure actions and to dispose of

properties foreclosed on would violate the TIA, which “bars

federal courts from interfering with state tax collection” and

“applies equally to enforcement measures such as [a] foreclosure

action.” Saglioccolo v. New York City Mun. Corp. Dep’t of Fin.

Bureau of Tax Collection, 101 F.3d 108 (2d Cir. 1996)

(unpublished table opinion); see also Andresakis, 122 F.3d 1055

(“The Tax Injunction Act precludes the district court from

interfering in local tax matters such as the foreclosure

action[s].”).

     The plaintiffs admit that the City’s authority to use in

rem foreclosure proceedings to collect tax liens is codified in

Section 11-401 et seq. of the Administrative Code. Title 11 is

entitled “Taxation and Finance” and chapter 4 concerns “Tax Lien

Foreclosure by Action In Rem.” However, the plaintiffs argue

that the TIA and doctrine of comity do not apply because the

method by which the City uses in rem proceedings does not result

in the City collecting taxes; rather, the City transfers title

of the property in fee simple absolute for nominal consideration

to a TPT partner, who does not make any payment towards the

underlying tax lien.

     But regardless of whether the in rem proceeding that the

City initiates to collect a tax lien always results in the


                                   26
      Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 27 of 32



collection of taxes, the City’s authority to initiate such

proceedings is a tool at its disposal to administer its tax

collection system and to attempt to collect upon its tax liens

that are owed. As the plaintiffs admit, the purposes of Local

Law 37 were to improve tax collection and to address more

effectively the risk of abandonment of New York City’s housing

stock. The same chapter of the Administrative Code that

establishes the in rem procedure for collecting tax liens also

authorizes the establishment of the TPT Program, which “derives

its authority from the City’s discretion to convey eligible tax-

foreclosed property to qualified third parties designated by the

Commissioner of Housing Preservation and Development, pursuant

to Administrative Code § 11-412.1(b)(1).” Brooklyn 53, 2019 WL

1431423 at *2. 13 “The fact that the scheme may also have

significant implications for housing policies does not remove it

from the scope of state actions that are insulated from

challenge in federal court.” Kraebel v. New York City Dep't of

Hous. Pres. & Dev., 959 F.2d 395, 400 (2d Cir. 1992) (affirming

dismissal of claims under the TIA and comity when program




13Section 11-412.1(b)(1) of the Administrative Code provides that a court
“shall make a final judgment authorizing the award of possession of any
parcel of class one or class two real property described in the list of
delinquent taxes . . . and authorizing the commissioner of finance to
prepare, execute and cause to be recorded a deed conveying . . . to a third
party . . . full and complete title to such lands.” Admin. Code. § 11-412.1.


                                     27
     Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 28 of 32



provided property tax abatements to landowners who rehabilitated

their buildings).

     A ruling from this Court about the validity of the

plaintiffs’ claims would also disrupt the state tax

administration process under the comity doctrine, which applies

more broadly than the TIA and specifically counsels against

providing relief in Section 1983 claims. See Long Island

Lighting Co., 889 F.2d at 431. The Court of Appeals for the

Second Circuit has held that the comity doctrine bars even

claims about assessments brought under the New York Tax Law,

regardless of whether such assessments were penalties to

encourage payment of taxes rather than taxes themselves, because

such assessments “are indisputably part of the state’s tax

system.” Abuzaid, 726 F.3d at 315–16. “[C]omity precludes

federal jurisdiction over § 1983 actions against the validity of

state tax systems in federal courts.” Bernard, 30 F.3d at 297;

see also Hoffer v. Ancel, 32 F. App’x 593, 597 (2d Cir. 2002)

(“[E]ven actions by state tax officials that have been held in

state court to contravene state laws are not cognizable in

federal court.”). The City’s right to use in rem foreclosure

proceedings and discretion to choose what to do with properties

for which it obtains judgments are necessarily part of the

administration of its tax system.




                                   28
     Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 29 of 32



     Adjudicating the plaintiffs’ claims is inappropriate

because adequate state remedies exist for the plaintiffs to

pursue their claims. The plaintiffs’ contention that their

federal constitutional claims can proceed only in this Court is

simply incorrect. “[S]tate courts of general jurisdiction have

the power to decide cases involving federal constitutional

rights where . . . neither the Constitution nor statute

withdraws such jurisdiction.” Bos. Stock Exch. v. State Tax

Comm’n, 429 U.S. 318, 320 n.3 (1977). “The competency of New

York state courts to decide questions arising under the federal

Constitution, by which we are all governed, is beyond question.”

Erdmann v. Stevens, 458 F.2d 1205, 1211 (2d Cir. 1972). In

addition, “state courts as well as federal courts are entrusted

with providing a forum for the vindication of federal rights

violated by state or local officials acting under color of state

law [pursuant to Section 1983].” Haywood v. Drown, 556 U.S. 729,

735 (2009); see also Rosenwasser v. Fordham Univ., 772 F. App'x

1, 3 (2d Cir. 2019) (noting that state courts have concurrent

jurisdiction with federal courts over Section 1983 claims).

     Indeed, New York Civil Practice Law and Rule 5015 provides

bases upon which a court may give a party relief from a

judgment. “In addition to the grounds set forth in CPLR 5015(a),

a court has the inherent authority to vacate a default judgment

granted by it for sufficient reason and in the interests of


                                   29
     Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 30 of 32



substantial justice.” Brooklyn 53, 2019 WL 1431423, at *9

(internal quotation marks and citations omitted); see also

Matter of Tax Foreclosure No. 35, 514 N.Y.S.2d 390, 395 (App.

Div. 1987) (discussing court’s inherent power to vacate default

judgments of foreclosure). Further, under Administrative Code

Section 11-412.1, individuals may also bring an action to set

aside a deed transfer. See Matter of Tax Foreclosure No. 35, 514

N.Y.S.2d at 395. In these actions, the plaintiffs may raise

constitutional challenges to the foreclosure judgments. Two

recent Supreme Court decisions in New York, entertained motions

to vacate in rem foreclosure judgments and to vacate or enjoin

transfers of title to TPT partners. See Dkt. No. 52-2, In Rem

Tax Foreclosure Action No. 52, No. 40000/2015 (Sup. Ct. May 31,

2019); Brooklyn 53, 2019 WL 1431423. A Section 1983 suit brought

“in state court is a plain, adequate, and complete remedy.”

Hoffer, 32 F. App'x at 597; see also Brooklyn 53, 2019 WL

1431423 at *13, *23, *29 (addressing Fifth Amendment Takings

claims under the United States and New York State

Constitutions).

     Accordingly, because adjudicating the plaintiffs’ claims

would disrupt the state’s system of tax collection and

administration, and because there exist adequate remedies in

state court for the plaintiffs to raise their claims, the Court

does not have subject matter jurisdiction under the TIA and


                                   30
     Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 31 of 32



declines to entertain the plaintiffs’ claims under the comity

doctrine.

                                   C.

     The Court may decline to exercise jurisdiction over non-

federal claims if “the district court has dismissed all claims

over which it has original jurisdiction.” 28 U.S.C.

§ 1367(c)(3). Whether to exercise supplemental jurisdiction “is

within the sound discretion of the district court.” Lundy v.

Catholic Health Sys. of Long Island Inc., 711 F.3d 106, 117 (2d

Cir. 2013). “In general, where the federal claims are dismissed

before trial, the state claims should be dismissed as well.”

Marcus v. AT&T Corp., 138 F.3d 46, 57 (2d Cir. 1998).

     Having established that the Court does not have

jurisdiction over some of the plaintiffs’ claims under Rooker-

Feldman and over all of the plaintiffs’ claims for declaratory

and injunctive relief under the TIA, and would decline to

adjudicate the plaintiffs’ claims under the comity doctrine if

it did have jurisdiction, to the extent there are any state law

claims remaining, the Court declines to exercise supplemental

jurisdiction over the plaintiffs’ state law claims. Accordingly,

the plaintiffs’ claims arising under the New York State

Constitution, Section 10-11 of the New York State Municipal Home

Rule Law, and New York General Business Law Section 349 are also

dismissed.


                                   31
     Case 1:19-cv-02216-JGK Document 64 Filed 05/17/20 Page 32 of 32



                                   D.

     Because the Court does not have jurisdiction to hear the

claims, it is unnecessary to address the defendants’ motion to

dismiss the claims under Rule 12(b)(6). “[T]he court should

consider the Rule 12(b)(1) challenge first since if it must

dismiss the complaint for lack of subject matter jurisdiction,

the accompanying defenses and objections become moot and do not

need to be determined.” Rhulen Agency, Inc., 896 F.2d at 678

(citations omitted); see also Brown v. Wells Fargo Bank, N.A.,

605 F. App'x 58, 59 (2d Cir. 2015) (affirming district court’s

denial of motion based on 12(b)(1) grounds without considering

parties’ 12(b)(6) arguments).

                              CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. The defendants’ motions to

dismiss are granted. The Clerk is directed to enter Judgment

dismissing this case without prejudice. The Clerk is directed to

close all pending motions and to close this case.

SO ORDERED.



Dated:    New York, New York
          May 16, 2020
                                            /s/ John G. Koeltl
                                               John G. Koeltl
                                                                       .




                                        United States District Judge


                                   32
